Citation Nr: 9933592	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-31 1860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopened a claim of service connection for an acquired 
psychiatric disability other than post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement service connection for a chronic 
psychiatric acquired disability to include PTSD.  The veteran 
filed a timely appeal.  

Service connection for depression and irritability 
(hereinafter, acquired psychiatric disability) was initially 
denied in an October 1980 rating decision, and the veteran 
was notified of the determination in October 1980.  The 
veteran did not file a timely appeal.  

In a March 1999 Board denied entitlement to service 
connection for PTSD and remanded the issue of entitlement to 
service connection for an acquired psychiatric disability to 
the RO for initial consideration of whether new and material 
evidence had been submitted.  That development has been 
completed and the case returned to the Board. 


FINDINGS OF FACT

1.  In October 1980, the RO denied service connection for an 
acquired psychiatric.  The veteran did not appeal.

2.  The evidence obtained or submitted to reopen the claim of 
service connection for an acquired psychiatric disability, 
including the initial post-service medical evidence of an 
acquired psychiatric disability, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  There is no competent evidence of a nexus between a 
current acquired psychiatric disability and service.



CONCLUSIONS OF LAW

1.  The October 1980 RO decision, which denied entitlement to 
service connection for an acquired psychiatric disability is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.104 (1999).

2.  The veteran has not presented new and material evidence 
to reopen his claim to service connection for an acquired 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for an acquired 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was denied for an acquired psychiatric 
disability in an unappealed rating decision in October 1980.  
The RO determined that an acquired psychiatric disability was 
not incurred in or aggravated by service.  

The evidence of record at the time of the RO's October 1980 
rating decision is as follows:

The veteran's service records are negative for any 
complaints, treatment, or diagnosis of an acquired 
psychiatric disability.  The veteran's July 1972 separation 
examination shows a normal psychiatric evaluation.  

The veteran failed to report for a scheduled VA examination 
in August 1980.

The evidence received since the October 1980 rating decisions 
is as follows:

The veteran was hospitalized by VA from March to May 1982. 
His chief complaint was, disinterest in his work and family 
for the past six months.  He stated that he had not taken 
alcohol for the past 18 months, but had found the past six 
months increasingly difficult to cope with.  He had been 
experiencing some physical withdrawal, loss of pleasure and 
interest in his job, marriage, and children. He indicated 
that his wife was pregnant and was due to deliver in May or 
June.

The veteran added that he had had blackouts in the past, but 
denied delirium tremens or seizures.  He stated he had been 
able to maintain his sobriety by attending Alcoholics 
Anonymous and after care group.  He initially was on a 
psychiatric unit for evaluation and treatment of depression.  
The diagnoses were chronic alcoholism, manic depressive 
disorder, and hypoglycemia.  

VA outpatient treatment records dated from August to 
September 1995 show that the veteran underwent individual 
therapy for his depression.  

The veteran underwent VA hospitalization form October 1995 to 
February 1996, for depression of several months' duration.  
He complained of being depressed and of sleeping poorly.  He 
also indicated he had had difficulty concentrating and felt 
worthless. He was easily agitated and did not enjoy anything 
anymore. Since leaving service he had had approximately 35 or 
40 different jobs.  He was not "able to stay with 
anything."  It was reported that he had symptoms that 
corresponded to major depression and PTSD.  These included 
hypervigilance, easy agitation, and difficulty holding a job.  
The Axis I diagnoses were major depression and PTSD.

Also of record are statements made in 1995 from relatives, a 
long-time acquaintance, and an ex-wife to the combined effect 
that the veteran was a completely changed person on his 
return home from Vietnam.  

The veteran was again hospitalized by VA from March to April 
1996.  He reported that he had experienced some dyslexia 
during school.  He reported much stress physically and 
emotionally as a clerk typist with dyslexia.  He said he had 
notable depressive symptoms in basic training, which 
continued thereafter.  He "ended up" in Vietnam doing 
"leather" duties and typing.  He claimed he was mostly used 
as a forward observer counting dead body parts, and so forth, 
and participated in the Vietnamization of the war.  He stated 
that he frequently saw combat action.  He noted chronic 
anxiety and stress from his first day in country and claimed 
he was never really trained as an infantryman.  He related 
that he felt extreme fear, helplessness, and hopelessness at 
different times.  He also described possible dissociative 
episodes of feelings of being detached.  He also complained 
of emotional numbing and called himself an emotional zombie 
much of the time during his service years.

As for psychiatric history it was reported that in 1980 he 
had been hospitalized for the first time for alcohol 
detoxification and rehabilitation.  In 1981 he was reportedly 
an inpatient for depressive and PTSD symptoms and reported he 
stopped alcohol consumption in November 1980.  Outpatient 
therapy reportedly continued from 1981 to the present time.  
The final Axis I diagnoses were major depression and PTSD.

The veteran was accorded a psychiatric examination for VA in 
May 1996.  He related that in service he was trained to be a 
clerk typist, but served much of his time as a transport 
guard and in the field as a forward observer.  He indicated 
that he experienced a great deal of combat, survived many 
mortar attacks, saw prisoners interrogated, and witnessed 
many dead and wounded soldiers.  The examiner stated that in 
his review of the medical records provided him, he found data 
that was consistent with the history given to him by the 
veteran, and it was his opinion that the veteran had PTSD.  
The Axis I diagnoses were: Chronic PTSD; major depressive 
disorder, single episode in full remission; alcohol 
dependence, full partial remission; other substance 
dependence, full partial remission.  There was no Axis II 
diagnosis.

Pertinent Law and Regulations

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 
the Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996). 
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1999).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining whether the additional 
evidence is new and material, the credibility of the evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512- 
13 (1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West, 12 Vet. App. 203 (1999).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Analysis

The evidence submitted since the October 1980 disallowance 
includes additional VA medical evidence and lay statements.

The additional medical evidence is new and material.  It 
contains the initial post-service findings referable to an 
acquired psychiatric disability.  This evidence is so 
significant that it must be considered in order to fairly 
decide the veteran's claim.  Since the evidence received 
since October 1980 bears directly and substantially on the 
specified matter, and is so significant that it must be 
considered to fairly decide the merits of the claim, the 
Board must conclude that new and material evidence has been 
submitted to reopen the claim.  38 C.F.R. §§ 3.104(a), 
3.156(a).

Well-Grounded Claim

As noted above, once the Board decides that new and material 
evidence has been submitted it must immediately determine 
whether the claim is well grounded.

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In this case, there is competent evidence in support of the 
first prong of the Caluza test for a well-grounded claim in 
the form of current treatment records containing diagnoses of 
various acquired psychiatric disabilities.  For purposes of 
well groundedness the veteran is competent to report the 
stresses he experienced in service.  Thus there is competent 
evidence in support of the second element of the Caluza test, 
inservice incurrence.  There is however, no competent 
evidence linking a current acquired psychiatric disability, 
other than PTSD, with service.  Service connection has 
previously been denied for PTSD.  The veteran has submitted 
lay statements reporting he was a changed person after 
service, and by implication, linking these changes to 
service.  However, lay persons are not competent to give 
opinions as to medical causation.  Thus, the authors of the 
lay statements would not be competent to say that there was a 
link between a current psychiatric disability and service.

The lay statements could also be seen as reporting a 
continuity of symptomatology since service.  However, 
competent evidence would still be required to link that 
continuity with a current diagnosis.  Clyburn.  There is no 
such competent evidence in this case.

In the absence of competent evidence of a nexus between a 
current acquired psychiatric disability and service, the 
claim for service connection is not well grounded and must be 
denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disability other than PTSD is reopened.

Service connection for an acquired psychiatric disability 
other than PTSD is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

